Citation Nr: 1136204	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-03 529A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating higher than 10 percent for plantar keratoma (hyperkeratosis) (previously considered as plantar wart on the ball of the left foot and bunion or callus on the left foot).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1961 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) originated from June and September 2003 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for gastroesophageal reflux disease (GERD) and bilateral hearing loss.  This appeal also stems from a more recent January 2006 RO decision increasing the rating for his plantar keratoma from 0 to 10 percent, retroactively effective from August 29, 2002, the date of receipt of his claim for an increased rating.  He has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In support of his claims, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

The Board subsequently issued a decision in April 2010 reopening the claim for GERD on the basis of new and material evidence and then granting this claim on its underlying merits.  However, the Board remanded the remaining claims for service connection for bilateral hearing loss and for a rating higher than 20 percent for the left foot plantar keratoma for further development and consideration.  This additional development of these remaining claims especially included having the Veteran undergo VA compensation examinations for a medical nexus opinion concerning the etiology of his hearing loss - particularly in terms of whether it is attributable to noise exposure during his military service, and to reassess the severity of his left foot plantar keratoma.  He since has had these VA examinations in August and September 2010.

In the interim, the RO issued a June 2010 decision effectuating the Board's grant of service connection for the GERD and assigning an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from September 17, 2002, the date of receipt of this claim.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, the claim concerning his GERD is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In this decision the Board is deciding the claim for hearing loss.  The claim for a higher rating for the left foot plantar keratoma, however, requires still further development, so the Board is again remanding this claim to the RO via the Appeals Management Center (AMC).


FINDING OF FACT

Although the Veteran has sufficient bilateral hearing loss to be considered a ratable disability by VA standards, as well as credible evidence of noise exposure during his military service, the most probative (competent and credible) medical and other evidence of record indicates his hearing loss is unrelated to his military service, including specifically to the noise exposure in service, but instead is more likely the result of additional noise exposure he has had during the many years since service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a September 2002 letter was sent prior to initially adjudicating the Veteran's claim in June 2003, and again in the September 2003 decision at issue in this appeal, so in the preferred sequence.  That letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  While this claim was being developed, Dingess/Hartman was decided, but the Veteran did not subsequently receive notice concerning the "downstream" disability rating and effective date elements of this claim.  The Dingess notice he received instead concerned other claims, such as the June 2010 letter regarding the granting of service connection for his GERD and the consequent assignment of an initial rating and effective date for this other disability.

Since, however, service connection is being denied for his bilateral hearing loss, any question as to the appropriate disability rating and effective date for this particular disability is inconsequential and, thus, ultimately moot.  So not receiving notice concerning the "downstream" disability rating and effective date elements of this claim is, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  Indeed, one of the reasons for remanding this claim in April 2010 was to obtain his current outpatient treatment records from the local VA Medical Center (VAMC), and these additional records were obtained on remand.  Neither he nor his representative has identified any other records relevant to this claim that resultantly would need to be obtained.  The Board's April 2010 remand of this claim also was to have him undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his hearing loss - but especially in terms of whether it is attributable to noise exposure during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  He had this VA compensation examination in August 2010, and the examiner provided the requested opinion and discussed the underlying rationale for it.  Whenever VA provides an examination for an opinion, it must ensure the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this instance is more than adequate, as it was predicated on review of the pertinent medical and other evidence in the claims file, including assessments of the Veteran's hearing acuity both when entering and leaving service, as well as the type of injury (acoustic trauma) he had sustained during his service and during the many years since his service.  Accordingly, there was compliance with the Board's remand directives, both in terms of obtaining the additional VA treatment records and this medical nexus opinion regarding the etiology of the Veteran's hearing loss.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding or is needed to decide this claim, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes, Regulations, and Cases Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

III.  Service Connection for Bilateral Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 

3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As the Board already conceded when remanding this claim in April 2010, a January 2007 VA compensation examiner confirmed the Veteran has sufficiently severe bilateral hearing loss to be considered a ratable disability by VA standards, that is, according to these threshold minimum requirements of § 3.385.  The VA compensation examiner that more recently reevaluated the Veteran in August 2010 on remand reaffirmed this finding, as an audiogram during this additional evaluation revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 40, 55, 70, 80, and 85 decibels, respectively; and in the left ear the pure tone thresholds were 60, 60, 75, 90, and 100 decibels, respectively.  The speech recognition scores were 80 percent in the right ear and 94 percent in the left ear.  So there is no disputing the Veteran has this claimed disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether this hearing loss is attributable to the Veteran's military service or, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Unfortunately, there simply is no competent and credible evidence of record establishing this required correlation between his current hearing loss and his military service.

As the source or cause of his hearing loss, the Veteran says he was repeatedly exposed to excessively loud noise during his military service, so sustained relevant injury (acoustic trauma).  The VA compensation examiner that evaluated the Veteran in August 2010 on remand, however, considered it significant that the Veteran's STRs show his hearing was considered normal to whispered-voice testing at 15 feet, according to the report of his October 1961 military enlistment examination, and was again within normal limits according to the report of his subsequent December 1963 military separation examination.  During that latter evaluation in anticipation of his discharge from service, an audiogram revealed pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 0(15), 0(10), 5(15), and 10(15), in each ear, respectively.  [Note:  audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units - and these are the numbers in the parentheses.]  So there were no objective clinical indications of hearing loss in either ear when separating from service, even if he had experienced the type of noise exposure claimed while in service.  As importantly, that separation examination was not just limited to the antiquated whispered-voice means of testing, but also, as mentioned, included an audiogram, so a far more comprehensive measure of the Veteran's hearing acuity at that particular point in time.  And, again, the August 2010 VA compensation examiner considered it significant that there was no objective indication of hearing loss during the Veteran's service, although this, alone, is but one factor in making this important determination and not altogether dispositive of whether he now has hearing loss as a result or consequence of his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).


One additional point worth mentioning, however, is that, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  So while it is true the Board cannot make categorical rejections of lay evidence, such as regarding the claimed presence of the disability at issue during service, it is entirely permissible for the Board to have the expectation for there to have been some objective indication of this claimed disability during service, particularly in non-combat scenarios (keeping in mind this Veteran served on active duty during peacetime, not wartime), and especially when there was a test - namely, an audiogram - specifically intended to determine whether he had this now claimed disability.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  His military service ended in December 1963.

In recounting his relevant medical history during his August 2010 VA compensation examination, the Veteran reported that he had worked in a motor pool.  He also reported that, during service, he was in a field near an airplane crash.  He confirmed that he was not involved in any combat operations.  His military occupational specialty (MOS) is not listed on his DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, but it shows he received training as a marksman and sharpshooter.  The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. § 1154(a).  But it still has to be established that his present-day hearing loss is a consequence of that noise exposure in service versus other possible factors.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


In reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to hearing loss until 2002, when he filed his claim, so not until some 39 years (i.e., nearly four decades) after his military service had ended.  But continuity of symptomatology, not treatment, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  So, according to Buchanan, the Board cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  But that said, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


Here, the Board considers it significant that the Veteran did not report any hearing loss or difficulty hearing when originally applying for VA benefits in 1967, just 4 years after his discharge from service.  Still further, he was examined by VA in January 1968, and he again did not report any hearing loss or difficulty hearing.  In fact, the file also includes private records dating from 1977 and, except for an incident in which he imbedded a Q-tip in his left ear in 1996, there are no references to ear or hearing-related problems or difficulties.  Indeed, to the contrary, when completing an August 1998 medical survey conducted in conjunction with complaints referable to his low back, he denied having any hearing impairment.  So even accepting that he is competent to say he has experienced progressively worsening hearing loss since his military service, the fact that he did not mention or complain about it on these several earlier occasions, and even expressly denied it, tends to undermine the credibility of his lay testimony in terms of dating his present-day hearing loss back to his military service and, in the process, establishing continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (both recognizing that medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology).  Moreover, this question concerning the credibility of his lay testimony, in turn, lessens the probative value of his lay testimony because the ultimate weight of his lay testimony is based on both the competency and credibility of it.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).

Consider as well that the August 2010 VA compensation examiner determined that it was less likely than not (less than 50/50 probability) the Veteran's hearing loss was caused by or a result of acoustic trauma during his military service.  This VA examiner therefore disassociated the present-day hearing loss from the Veteran's military service.  This VA examiner, instead, identified another cause - namely, additional noise exposure since service in the Veteran's civilian occupation.

In providing her reasoning, this examiner noted the Veteran's hearing was normal at discharge, so subsequent to when the claimed noise exposure in service is said to have occurred.  Furthermore, this examiner also cited his exposure to a high amount of noise at his civilian jobs since service, which included longshoreman, truck driver and working in a lumbar mill.  There is no medical opinion in the file refuting this VA examiner's unfavorable opinion, and the Veteran's unsubstantiated lay testimony is insufficient to rebut this opinion given its lessened probative value since, even if competent, it is not also credible.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  The Board gives a lot of weight to the report of this audiologist due to her thorough review of the Veteran's medical and other history, including in terms of the noise exposure he had in service versus during the many years since, and because of her discussion of his particular symptoms and pattern of hearing impairment, her consideration of the theories he presented, and her medical expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Moreover, her suppositions are supported by the evidence of record.  

For these reasons and bases, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).



ORDER

The claim for service connection for bilateral hearing loss is denied.


REMAND

The Veteran also contends that his left foot disability deserves an even higher rating, meaning even higher than the 10 percent rating he received in the January 2006 decision from which this appeal ensued.  This disability has been rated in part under 38 C.F.R. § 4.71a, Diagnostic Code 5276, analogous to acquired flat foot.  38 C.F.R. § 4.20.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  The Veteran's disability is rated as hyphenated DC 7899-5276.

In reviewing the VCAA letters sent to him, however, it does not appear that any actually addressed this increased-rating claim.  Furthermore, the SOC and SSOC's do not contain the statutes and regulations governing the assignment of an even higher rating for his left foot plantar keratoma, including especially the criteria of DC 5276, much less any other potentially applicable code.

Accordingly, this remaining claim is again REMANDED for the following additional development and consideration:

Provide the Veteran a corrective VCAA notice letter and an appropriate SSOC that include a summary of the applicable laws and regulations with appropriate citations and a discussion of how these laws and regulations affect the determination of his assigned rating.  38 C.F.R. § 19.31.  And after giving him and his representative an opportunity to submit additional evidence and/or argument in response, return the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


